
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 11
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 (for herself, Ms. Woolsey,
			 Mr. Honda,
			 Mr. Filner,
			 Mr. McGovern,
			 Mr. Grijalva,
			 Mr. Holt, and
			 Mr. Stark) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States should provide, on an annual basis, an amount equal to at least 1
		  percent of United States gross domestic product (GDP) for nonmilitary foreign
		  assistance programs.
	
	
		Whereas, on April 3, 1948, President Harry Truman signed
			 into law the Economic Recovery Act of 1948, inspired by a plan of economic
			 trade and assistance for European countries proposed by Secretary of State
			 George C. Marshall, otherwise known as the Marshall Plan;
		Whereas, from the years 1947 to 1951, the United States
			 gave $13 billion, equivalent to $137 billion in 2007, in economic aid and
			 technical assistance to assist in the economic recovery of 16 European
			 countries;
		Whereas the Marshall Plan, among other objectives, sought
			 to assure global peace and defend the national security of the United States
			 through direct foreign assistance programs aimed at combating economic, social,
			 and political degradation;
		Whereas poverty, lack of opportunity, and environmental
			 degradation are recognized as significant contributors to socioeconomic and
			 political instability, as well as to the exacerbation of disease pandemics and
			 other global health threats;
		Whereas elevating the United States standing in the world
			 represents a critical and essential element of any strategy to improve national
			 and global security by mitigating the root causes of conflict and multinational
			 terrorism, strengthening diplomatic and economic relationships, preventing
			 global climate change, curbing weapons proliferation, and fostering peace and
			 cooperation between all nations;
		Whereas the Foreign Assistance Act, signed into law on
			 September 4, 1961, reaffirms “the traditional humanitarian ideals of the
			 American people and renews its commitment to assist people in developing
			 countries to eliminate hunger, poverty, [and] illness”;
		Whereas Congress created the Peace Corps in 1961 and the
			 United States has since sent more than 200,000 volunteers to 139 nations to
			 promote the Peace Corps’ mission of world peace and friendship through service
			 in the developing world;
		Whereas, on November 3, 1961, President John F. Kennedy
			 established the United States Agency for International Development (USAID) with
			 the aim of providing direct support to developing countries in a manner free of
			 political and military influence;
		Whereas, over the last 10 years, Congress and successive
			 Executive Branch administrations have worked to more than double foreign
			 assistance and implement a number of new foreign aid initiatives to support
			 global health, development, human rights, and good governance including the
			 Millennium Challenge Account (MCA), the President’s International Education
			 Initiative, the President’s Malaria Initiative (PMI), the President’s Emergency
			 Plan for AIDS Relief (PEPFAR), the Global Food Security and Feed the Future
			 Initiatives, and the Global Health Initiative;
		Whereas President Obama has expressed his commitment to
			 achieve the Millennium Development Goal of cutting extreme poverty and hunger
			 around the world in half by 2015, as well as his intent to double the level of
			 foreign assistance to meet that goal;
		Whereas the United States has pledged its support, along
			 with every United Nations member state and numerous international
			 organizations, to achieve the United Nations Millennium Development Goals in
			 order to reduce extreme poverty, support sustainable development, and address
			 the needs of the world’s most vulnerable populations;
		Whereas the United Nations Millennium Development Goals,
			 derived from the United Nations Millennium Declaration signed on September 8,
			 2000, seek to eradicate extreme poverty and hunger, achieve universal primary
			 education, promote gender equality and empower women, reduce child mortality,
			 improve maternal health, combat HIV/AIDS, malaria, and other diseases, ensure
			 environmental sustainability, and develop a global partnership for
			 development;
		Whereas the United Nations Department of Economic and
			 Social Affairs indicates that in June 2010, progress was either insufficient,
			 absent, or deteriorating for more than half of key targets related to
			 compliance with the United Nations Millennium Development Goals;
		Whereas the World Bank estimates that in 2005, 1.4 billion
			 people across the globe were experiencing extreme poverty, living on less than
			 $1.25 a day;
		Whereas according to the United Nations Development
			 Program’s “2010 Human Development Report” more than 1.7 billion people (across
			 104 countries examined in the report) live in multidimensional poverty
			 according to the Multidimensional Poverty Index (MPI), an indicator which
			 provides a comprehensive picture of severe deprivations common to poor
			 households including in health, education, and standard of living;
		Whereas the United Nations Food and Agriculture
			 Organization (FAO) estimates that the number of undernourished people in the
			 world totaled 925 million in 2010, equivalent to 13.4 percent of the world
			 population and representing an increase of roughly 100 million people from
			 1990;
		Whereas the United Nations Framework Convention on Climate
			 Change (UNFCCC) Secretariat has indicated that by 2030, the cost of adapting to
			 global climate change could amount to more than $170 billion annually, with $28
			 billion to $67 billion per year required to meet the needs of the developing
			 world;
		Whereas in 2009, the United States was in the bottom five
			 of the world's 23 wealthiest countries in official development assistance
			 funding as a percentage of gross national income (GNI), totaling $28.7 billion
			 and representing .2 percent;
		Whereas, on November 26, 2007, United States Secretary of
			 Defense Robert M. Gates stated that funding for nonmilitary foreign affairs
			 programs “remains disproportionately small relative to what we spend on the
			 military and to the importance of such capabilities” and called for a “dramatic
			 increase in spending on the civilian instruments of national
			 security—diplomacy, strategic communications, foreign assistance, civic action,
			 and economic reconstruction and development.”;
		Whereas, on December 15, 2010, Secretary of State Hillary
			 Rodham Clinton released the first-ever Quadrennial Diplomacy and Development
			 Review (QDDR), a blueprint for a whole-of-government approach to diplomacy and
			 development, noting in public remarks that U.S. civilian power is a wise
			 investment for American taxpayers that will pay off by averting conflicts,
			 opening markets, and reducing threats;
		Whereas a principal objective of the foreign policy of the
			 United States, as codified in the Foreign Assistance Act of 1961, is “the
			 encouragement and sustained support of the people of developing countries in
			 their efforts to acquire the knowledge and resources essential to development
			 and to build the economic, political, and social institutions which will
			 improve the quality of their lives”;
		Whereas broad-based country- and community-ownership,
			 sustainable and responsible trade opportunities, the robust engagement of
			 vulnerable populations including women, and a commitment to improve governance
			 and the rule of law, are all critical to the long-term success of development
			 programs;
		Whereas individuals, businesses, and philanthropic
			 organizations across the United States continue to play a vital and increasing
			 role in international efforts to create a more peaceful and prosperous world
			 for all individuals through direct and indirect assistance;
		Whereas studies indicate that a majority of the
			 individuals in the United States, whose tax dollars fund Federal expenditures,
			 support increasing funding to meet the Millennium Development Goals and to
			 committing a higher percentage of GDP to address global poverty; and
		Whereas a firm and significant financial commitment to
			 enhance United States foreign assistance programs exemplifies the compassion
			 and resolve of the people of the United States to benefit and empower all
			 peoples of the world for the betterment of humankind: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes that foreign assistance programs
			 are of critical importance in promoting national security, demonstrating the
			 humanitarian spirit of the people of the United States, and improving the
			 credibility and standing of the United States in world affairs; and
			(2)expresses its
			 support for attaining the goal of providing, on an annual basis, an amount
			 equal to no less than 1 percent of United States gross domestic product (GDP)
			 for nonmilitary foreign assistance programs.
			
